DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on February 2, 2021. It is noted, however, that applicant has not filed a certified copy of the JP2021-14954 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “rubber-like” in claim 1, line 10 is indefinite because it is not clear what materials are encompassed by “rubber-like” and which are excluded.  The specification (at paragraphs [0028]-[0029] provides some examples of rubber-like materials but does not define the meets and bounds of the term so as one of ordinary skill could ascertain which materials are rubber-like and which are not.  For purposes of examination, the claim has been examined as though any elastic material reads on “rubber-like” elastic.  It is noted at the term “rubber-like” is repeated in claims 5-7. 
Claims 2-7 are rejected based on their dependency to rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (US 7,370,906), in view of Flendrig et al. (US 2007/022081).
As to claim 1, Isobe discloses a door hole seal 10 to be attached to a door inner panel 1 of a door 2 of a vehicle (Abstract), comprising: 5a first sheet 20 (main seal 20) configured to close a service hole of the door inner panel 1, the first sheet 20 having a slit 21 through which a wire harness 3 is inserted; and a second sheet 30 (sub-seal 30) covering the slit 21 from an exterior side of the vehicle in such a manner that the wire harness 3 is 10allowed to be inserted through the slit 21 (col. 4, ln. 23-35), the second sheet 30 having a specific region extending from a first portion (portion that overlies first slit 21) to a second portion (at slit 31) of the second sheet, the first portion corresponding to the slit 21, the 15second portion being a vertically lower end 31 (the top edge of the second slit 31 is an end that is at a lower position than the slit 21, see Fig. 3, Fig. 4, col. 4, ln. 33-35, see also, annotated Fig. 3 below).  

    PNG
    media_image1.png
    355
    577
    media_image1.png
    Greyscale
 
While Isobe does disclose the second sheet 30 is made of a waterproof material (col. 4,ln. 55-58) and that the wire harness 3 makes “elastic contact” with the slit 31 of the second sheet 30 (col. 4, ln. 49-53), Isobe lacks detailed description as to the limitation that at least the specific region of the second sheet is made of a rubber-like elastic body.  However, Flendrig teaches a seal for an automobile door being made of an elastic rubber-like material (paragraph [0124] lists thermoplastic elastomer (TPE), and ethylene propylene-diene monomer rubber (EPDM), etc. as suitable materials for components that need to have sealing properties).  Therefore, it would have been obvious to oen of ordinary skill in the art as of the effective filing date to modify the door hole seal of Isobe, so that the second sheet/sub-seal 30 is made of a rubber-like elastic, such as TPE or EPDM, as taught by Flendrig, in order to provide a suitable material choice known to have good sealing properties.
As to claim 5, the modified door hole seal of Isobe discloses that the rubber-like elastic body is a foamed product (see Flendrig, paragraph [0124]).  
As to claim 6, the modified door hole seal of Isobe discloses that theNSG20348/US - 26 -rubber-like elastic body is ethylene-propylene-diene rubber (EPDM, see Flendrig, paragraph [0124]).  
As to claim 7, the modified door hole seal of Isobe discloses that the 5rubber-like elastic body is a thermoplastic elastomer (TPE, see Flendrig, paragraph [0124]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (US 7,370,906), in view of Flendrig et al. (US 2007/022081), and further in view of Itsuki et al. (US 2017/0018916).
As to claim 2, the modified door hole seal of Isobe discloses that the second sheet 30 is bonded to the first sheet 20 at at least: an upper portion of the second sheet 30, the upper portion NSG20348/USbeing located vertically above the slit 21; and a side portion of the second sheet 30, the side portion extending, in a position located closer to a front side of the vehicle than the slit 21 and/or in a position located closer to a 5rear side of the vehicle than the slit 21, from the upper portion to the vertically lower end (the second sheet/sub-seal 30 is installed around its peripheral ends including top, bottom, left and right ends, see col. 4, ln. 29-32), but lacks detailed description as to an adhesive part provided on 20one surface of the second sheet to form the bond with the first sheet at the claimed upper and side portion(s).  However, Itsuki teaches bonding a main seal/sheet  21 to a sub-seal/sheet 22 via an adhesive (paragraph [0039]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the door hole seal of Isobe so that the boding of the first sheet/main seal 20 to the second sheet/sub-seal 30 is done via an adhesive, as taught by Itsuki, in order to provide an equally suitable and well-known means for attaching the two seals in a watertight manner, since it appears Isobe’s seal would perform equally well with the attachment means being an adhesive.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (US 7,370,906), in view of Flendrig et al. (US 2007/022081) and Isobe et al. (US 2017/0018916), as applied to claims 1 and 2 above, and further in view of Schlegel et al. (US 2,103,697).
As to claim 3, the modified door hole seal of Isobe discloses the claimed invention except that at 10least a portion of the specific region of the second sheet is folded back such that (i) the adhesive part is on an inner side and (ii) portions of the adhesive part are bonded to each other.   However, Schlegel teaches a seal 21, such as is used on an automobile door (weather stripping, see Fig. 9, col. 1, ln. 1-5) which has its sealing edge folded back on itself (see Fig. 9 embodiment), and secured via an adhesive (see col. 5, ln. 37-46 describing that an adhesive can be used instead of the illustrated stitching to secure the layers together), the layer 23 being tightened to tension the sealing edge and bias it to its sealed position (see col. 3, ln. 64 – col. 4, ln. 8).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the door hole seal of Isobe, so that the sealing edge of the second sheet/sub-seal 30 is folded over and tensioned, as taught by Schlegel, in order to bias the seal to a closed position for a tighter seal.
As to claim 4, the modified door hole seal of Isobe discloses that the second sheet 30 is folded back from a vertically lower side 31 toward the first portion corresponding to the slit 21 (when modified by Schlegel, the folded back edge will be at slit 31 of the second sheet/sub-seal, which will be folded back on itself towards the slit 21, see Isobe’s Fig. 3 and Fig. 4, and Schlegel’s Fig. 9).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakashima et al. (US 8,556,332) and Kohara et al. (US 2006/0012215) each discloses a door hole seal for an automobile door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785